On Application for Rehearing

Appellant has filed an application for rehearing directed to part II of the court’s opinion, which held that the defendant could not make a mathematical calculation based on an interest rate of 14.956%, which had not been proved by competent, relevant and material evidence. We have considered the excellent briefs provided by both of the parties and are of the opinion that the application for rehearing is due to be overruled.
OPINION EXTENDED; APPLICATION FOR REHEARING OVERRULED.
TORBERT, C.J., and FAULKNER, AL-MON and EMBRY, JJ., concur.